DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 26 April 2021. As directed by the amendment: claims 40, 44, 47, 50, 53, and 54 have been amended; claims 46 and 56 have been cancelled; and no claims have been added. Thus, claims 40-45, 47-55, and 57-59 are presently pending in this application. 
	Applicant’s amendments to the claims have overcome each and every 112(b) rejection made in the previous office action.
Reasons for Allowance
Claims 40-45, 47-55, and 57-59 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Tsals et al (US 5858001), fails to disclose or make obvious a device as described in claims 40 and 50. Specifically, Tsals fails to disclose or make obvious a method of injection, in combination with the other elements of the claim, where movement of the needle follows a rotational and translational movement around a first joint and translational movement around a second joint. Tsals fails to disclose or make obvious a translational degree of freedom around the hinge, for example hinge 62, of the device, for example the device of Figure 6. 
The closest prior art of record, Gross et al (US 6186982), fails to disclose or make obvious a device as described in claims 40 and 50. Specifically, Gross fails to disclose or make obvious a method of injection, in combination with the other elements of the claim, where movement of the needle follows a rotational and translational movement around a first joint and translational movement around a second joint. Although the needle of the device of Figures 11 might move in multiple directions due to the shape of the slot of housing member 101, the second joint of the system (the hinge) only has a rotational degree of freedom.
Claims 41-45, 47-49, 51-55, and 57-59 are allowed for incorporating the above elements due to their respective dependencies on claims 40 and 50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783